
	
		I
		111th CONGRESS
		1st Session
		H. R. 1819
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mr. Cao introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Digital Television Transition and Public
		  Safety Act of 2005 to extend the interoperable emergency communications grant
		  program through fiscal year 2012.
	
	
		1.ExtensionSection 3006(a)(2) of the Digital Television
			 Transition and Public Safety Act of 2005 is amended by striking
			 2010 and inserting 2012.
		
